Exhibit 10.21


CHANGE-IN-CONTROL SEVERANCE AGREEMENT
This CHANGE-IN-CONTROL SEVERANCE AGREEMENT (this “Agreement”) by and between
Intrepid Potash, Inc., a Delaware corporation (the “Company”), and ________ (the
“Key Employee”), is entered into as of _______________ (the “Effective Date”).
RECITAL
The Company has determined that it is in the best interests of the Company and
its stockholders to assure that the Company will have the continued dedication
of the Key Employee, notwithstanding the possibility, threat or occurrence of a
Change in Control (as defined below) of the Company. The Company believes it is
imperative to diminish the inevitable distraction of the Key Employee by virtue
of the personal uncertainties and risks created by a pending or threatened
Change in Control and to encourage the Key Employee’s full attention and
dedication to the Company currently and in the event of any threatened or
pending Change in Control, and to provide the Key Employee with compensation and
benefits arrangements upon a Change in Control which ensure that the
compensation and benefits expectations of the Key Employee will be satisfied and
which are competitive with those of other corporations.
AGREEMENT
NOW, THEREFORE, it is hereby agreed as follows:
1.Definitions. Unless the context or definitions elsewhere in this Agreement
clearly indicate otherwise, the terms below shall be defined as follows:
a.    “Average Annual Bonus/STI” means the average of the annual
bonuses/short-term incentive actually received by the Key Employee, if any, for
the two (2) most recently completed fiscal years of the Company. In the event
the Key Employee was employed, as of the Date of Termination, through only one
completed fiscal year of the Company, the Average Annual Bonus/STI shall be
equal to the average of the bonus/short-term incentive actually received by the
Key Employee for such completed fiscal year and his target bonus/short-term
incentive in effect as of the Date of Termination. In the event that Key
Employee was not, as of the Date of Termination, employed through at least one
completed fiscal year of the Company, Key Employee’s Average Annual Bonus/STI
shall be deemed to be his target annual bonus/short-term incentive in effect as
of the Date of Termination.
b.    “Cause” means any one or more of the following events:
(i)    conviction of (or pleading nolo contendere to) a felony;


(ii)    engaging in theft, fraud, embezzlement, or willful misappropriation of
the property of the Company;




1

--------------------------------------------------------------------------------





(iii)    violation of any Company policy or practice regarding discrimination or
harassment that would be grounds for termination of a Company employee in
general;


(iv)    Key Employee’s willful failure to perform substantially Key Employee’s
material duties (other than such failure resulting from incapacity due to
physical or mental illness), which, for avoidance of doubt, shall include Key
Employee’s insubordination, after (1) a written demand for corrected performance
is delivered to Key Employee by the Company’s Board of Directors (the “Board”)
or by the Company’s Chief Executive Officer (or principal executive officer if
the Company does not have a Chief Executive Officer) (the “CEO”) that identifies
specifically the manner in which the Board or the CEO believes Key Employee has
not performed substantially Key Employee’s material duties, and (2) Key Employee
fails to cure the matters identified in the written demand within 30 days. No
act or failure to by Key Employee shall be deemed “willful” if done, or omitted
to be done, by him in good faith and with the reasonable belief that his action
or omission was in the best interest of the Company.


c.    “Change in Control” means:
(i)    the acquisition by any individual, entity, or group (within the meaning
of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of “beneficial ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 30% of
the combined voting power of the Company’s then outstanding securities entitled
to vote generally in the election of directors, other than any acquisition (1)
directly from, or by, the Company, (2) by a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries, or (3) by Robert P. Jornayvaz III or Hugh E. Harvey, Jr.
(collectively the “Principals”), or by any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) that is controlled by one or more of the
Principals; or
(ii)    the individual directors of the Board as of the Effective Date (the
“Incumbent Directors”) cease to constitute at least two-thirds of the Board;
provided, however, that for purposes of this paragraph, any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the Incumbent Directors shall
be considered an Incumbent Director; or
(iii)    consummation, in one transaction or a series or related transactions,
of a reorganization, merger, or consolidation of the Company or sale or other
disposition, direct or indirect, of all or substantially all of the assets of
the Company (a “Business Combination”), in each case, unless, following such
Business Combination, the Persons who were the “beneficial owners” of
outstanding voting securities of the Company immediately prior to such Business
Combination


2

--------------------------------------------------------------------------------





“beneficially own,” by reason of such ownership of the Company’s voting
securities immediately before the Business Combination, more than 30% of the
combined voting power of the company resulting from such Business Combination
(including, without limitation, a company which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination; or
(iv)    approval by those Persons holding the voting securities of the Company
of a complete liquidation or dissolution of the Company.
A Person will not be deemed to be a member of a “group” for purposes of this
definition solely by virtue of becoming party to an agreement with one or more
Principals that requires such Person to vote the voting stock of the Company in
a manner specified by the Principals. In no event shall the sale of the
Company’s common stock to the public by the Company or the Principals pursuant
to a registration statement filed with the Securities and Exchange Commission
constitute a Change in Control for purposes of this Agreement.
d.    “Code” means the Internal Revenue Code of 1986, as it may be amended or
revised from time to time.
e.    “Date of Termination” means the date Key Employee terminates employment
with the Company.
f.    “Disability” means any physical or mental condition which prevents Key
Employee, for a period of 90 consecutive days, from performing and carrying out
Key Employee’s material duties and responsibilities with the Company, as
determined by the Board or the CEO.
g.    “Involuntary Termination” means:
(i)    Key Employee’s employment is terminated by the Company for any reason
other than for Cause, death, or Disability; or
(ii)    Key Employee resigns as a result of any of the following events or
conditions arising without the consent of Key Employee which remain in effect
for at least thirty (30) days after notice has been provided by Key Employee to
the Company of the existence of such event or condition: (1) a material
reduction in Key Employee’s base salary or annual bonus opportunity; (2) a
material diminution in Key Employee’s responsibility or authority; (3) a change
of more than 30 miles in the location at which Key Employee primarily performs
his services; or (4) any material failure by the Company to comply with any
material term of this Agreement. Key Employee shall notify the Company of such
event or condition within ninety (90) days of the initial existence of the event
or condition.


3

--------------------------------------------------------------------------------





It is the intent of the Company that a termination pursuant to this subparagraph
1g. shall meet the definition of “involuntary separation” set forth in Treasury
Regulation Section 1.409A-1(n), and this Agreement shall be interpreted
accordingly.
h.    “Termination Protection Period” means the period of time commencing on the
date of a Change in Control and ending six (6) months after the date of such
Change in Control.
2.    Term. The term of this Agreement shall extend from the Effective Date
until the sooner of (a) the expiration of the Termination Protection Period, (b)
the Key Employee’s Date of Termination, except in the case of a Qualified
Termination (as defined in subparagraph 3a., below), or (c) the date on which
the parties agree in writing to terminate this Agreement.
3.    Change in Control Benefits.
a.    Severance Payment and Benefits. In the event of an Involuntary Termination
of Key Employee’s employment within the Termination Protection Period (a
“Qualified Termination”), Key Employee shall be entitled to the following
payments and benefits:
(i)    Cash Payments. The Company shall pay to the Key Employee in a lump sum in
cash the aggregate of the following amounts:
(1)    an amount equal to the sum of (A) any base salary earned but not yet paid
to Key Employee through the Date of Termination, (B) any bonus/short-term
incentive earned and payable in accordance with the terms of any applicable
Company bonus/short-term incentive plan but not yet paid to Key Employee as of
the Date of Termination, and (C) any other compensation earned through the Date
of Termination but not yet paid to Key Employee (the “Accrued Obligations”);
(2)    an amount equal to the product of (A) one (1), multiplied by (B) the sum
of (x) the Key Employee’s annual base salary in effect on the Date of
Termination (which shall, in all events, be deemed to be at least as much as the
Key Employee’s annual base salary in effect as of the Change in Control), and
(y) the Key Employee’s Average Annual Bonus/STI; and
(3)    an amount equal to the product of (A) the Key Employee’s target annual
bonus/short-term incentive for the fiscal year in which the Date of Termination
occurs, multiplied by (B) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365.
Except as may be required by subparagraph 3c., below, payment shall be made as
soon as reasonably practicable following the Date of Termination, but in all
events within thirty (30) days thereof.


4

--------------------------------------------------------------------------------





(ii)    Health and Welfare Continuation. For one (1) year after the Key
Employee’s Date of Termination, the Company shall provide, at the expense of the
Company (to the extent permitted under applicable law), health and welfare
benefits to the Key Employee and/or the Key Employee’s family which are at least
equal to the benefits which would have been provided in accordance with the
plans, programs, practices and policies in existence as of the Key Employee’s
Date of Termination or, if more favorable to the Key Employee, as in effect
generally at any time thereafter with respect to other peer Key Employees of the
Company and their families, provided, however, that if the Key Employee becomes
reemployed with another employer and is eligible to receive health and welfare
benefits under another employer provided plan, program, or arrangement, the
health and welfare benefits described herein shall be discontinued effective
immediately upon Key Employee’s eligibility for such other coverage. It is the
intent of the parties that, to the maximum extent permitted, the continued
health and welfare benefits provided pursuant to this subparagraph shall be
exempt from the application of Code Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(v)(B).
(iii)    Outplacement Services. The Company shall, at its sole expense as
incurred, provide the Key Employee with up to $5,000 of individual outplacement
services during the one (1) year period following the Date of Termination. The
scope and provider of such services shall be selected by the Key Employee. It is
the intention of the parties that the outplacement services provided pursuant to
this subparagraph be exempt from the application of Code Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(9)(v)(A).
b.    Equity Acceleration. All outstanding equity incentive awards made under
the Intrepid Potash, Inc. Equity Incentive Plan, as amended and restated, and
under any other equity incentive plans sponsored or maintained by the Company
shall vest in full immediately prior to the occurrence of a Qualified
Termination.
c.    409A Payment and Ordering Rules. Payments under this paragraph 3 are
intended to qualify to the maximum extent possible as “short-term deferrals”
exempt from the application of Code Section 409A. Any payments that do not so
qualify are intended to qualify for the Code Section 409A exemption set forth in
Treasury Regulation Section 1.409A-1(b)(9)(iii) (which exempts from Code Section
409A certain payments made upon an “involuntary separation from service”). To
the extent that payments made pursuant to this paragraph 3 are made upon an
“involuntary separation from service” but exceed the exemption threshold set
forth in Treasury Regulation Section 1.409A-1(b)(9)(iii), the exemption will
first be applied to any continued health and welfare benefits payable under this
paragraph 3 (to the extent such benefits are subject to Code Section 409A and
are payable within six (6) months from the Key Employee’s “separation from
service,” as defined for purposes of Code Section 409A (the “Delayed Payment
Date”)) and thereafter to the cash payments that are payable closest in time to
the Date of Termination, until the exemption has been applied in full. Any
payments under this paragraph 3 that are not exempt from Code Section 409A and
that are payable prior to the Delayed Payment Date shall be withheld by the
Company and paid to Key Employee on the Delayed Payment Date or as soon
thereafter as is


5

--------------------------------------------------------------------------------





administratively feasible. For purposes of this paragraph, any payment or
benefit to be made in installments or periodically shall be deemed a series of
separate payments pursuant to Treasury Regulation Section 1.409A-2(b)(2)(iii).
Nothing in this paragraph shall prohibit the Company and Key Employee from
making use of any other Code Section 409A exemption that may be applicable to a
payment or benefit hereunder.
4.    Non-Exclusivity of Rights. Excepted as specifically provided otherwise
herein, nothing in this Agreement shall prevent or limit Key Employee’s
continuing or future participation in any plan, program, practice, or policy
provided by the Company for which Key Employee is qualified or may qualify, nor
shall anything in this Agreement limit or otherwise affect such rights as Key
Employee may have under any employee equity incentive, 401(k) plan, deferred
compensation plan, health or life insurance plans, or other employee benefit
plan of the Company. Except as explicitly modified by this Agreement, benefits
which are vested or which Key Employee is otherwise entitled to receive under
any plan, policy, practice, or program, or pursuant to any contract or agreement
with the Company shall be payable in accordance with such plan, policy,
practice, program, contract, or agreement.
5.    Full Settlement. Except as specifically provided otherwise herein, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense, or other claim, right, or action
which the Company may have against Key Employee or others, unless such setoff or
claim is based upon the fraud or intentional wrongdoing of Key Employee. In no
event shall Key Employee be obligated to seek other employment or to take any
other action by way of mitigation of the amounts payable to Key Employee under
any of the provisions of this Agreement, and, except as specifically provided
otherwise herein, such amounts shall not be affected by whether or not Key
Employee obtains other employment.
6.    280G Provisions. If it is determined that any payment or benefit provided
to or for the benefit of Key Employee (a “Payment”), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would be subject to the excise tax imposed by Code Section 4999 or
any interest or penalties with respect to such excise tax (such excise tax
together with any such interest and penalties, shall be referred to as the
“Excise Tax”), then a calculation shall first be made under which such payments
or benefits provided to Key Employee are reduced to the extent necessary so that
no portion thereof shall be subject to the Excise Tax (the “4999 Limit”). The
Company shall then compare (a) Key Employee’s Net After-Tax Benefit (as defined
below) assuming application of the 4999 Limit with (b) Key Employee’s Net
After-Tax Benefit without application of the 4999 Limit. “Net After-Tax Benefit”
shall mean the sum of (i) all payments that Key Employee receives or is entitled
to receive that are contingent on a change in the ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of Code Section 280G(b)(2), less (ii) the amount of
federal, state, local, employment, and Excise Tax (if any) imposed with respect
to such payments. In the event (a) is greater than (b), Key Employee shall
receive Payments solely up to the 4999 Limit, with cash Payments reduced or
eliminated first and in the order that such Payments would be made to Key
Employee, such that cash Payments that would be paid furthest in time from the
date of the event triggering the payments would be reduced or eliminated last.
In the event (b) is


6

--------------------------------------------------------------------------------





greater than (a), then Key Employee shall be entitled to receive all such
Payments, and shall be solely liable for any and all Excise Tax related thereto.
7.    Confidential Information; Non-Solicitation; Non-Disparagement.
a.    Confidential Information. Except as expressly authorized by the Board or
the CEO, during the term of this agreement or at any time thereafter, Key
Employee shall not divulge, furnish, make accessible to anyone, lay claim to,
attempt to lay claim to or use, or attempt to use, in any way (other than in the
ordinary course of the business of the Company) any confidential or secret
knowledge or information of the Company or its subsidiaries (collectively the
“Intrepid Parties”) that Key Employee has acquired or become acquainted with or
will acquire or become acquainted with during the period of Key Employee’s
employment by the Company, whether developed by himself or by others, concerning
any pricing information, trade secrets, confidential or business plans or
material (whether or not patented or patentable) directly or indirectly useful
in any aspect of the business of the Intrepid Parties, any customer or dealer
lists of the Intrepid Parties, any confidential or secret development of the
Intrepid Parties, or any other confidential information or secret aspects of the
business of the Intrepid Parties (collectively, “Confidential Information”). Key
Employee acknowledges that the Confidential Information constitutes a unique and
valuable asset of the Intrepid Parties and represents a substantial investment
of time and expense by the Intrepid Parties, and that any disclosure or other
use of the Confidential Information other than for the sole benefit of the
Intrepid Parties would be wrongful and would cause irreparable harm to the
Intrepid Parties. Both during and after the term of this Agreement, Key Employee
shall refrain from any acts or omissions that would reduce the value of the
Confidential Information. The foregoing obligations of confidentiality shall not
apply to any knowledge or information (i) that is now published or that
subsequently becomes generally publicly known in the form in which it was
obtained from the Intrepid Parties, other than as a direct or indirect result of
the breach of this Agreement by Key Employee; or (ii) is lawfully obtained by
Key Employee from a third party, provided that Key Employee did not have actual
knowledge that such third party was restricted or prohibited from disclosing
such information to Key Employee. At the time of the termination of Key
Employee’s employment, or at such other time as the Company may request, Key
Employee shall return all memoranda, notes, plans, records, computer tapes and
software and other documents and data (and copies thereof) relating to
Confidential Information that Key Employee may then possess or have under his or
her control.
b.    Non-Solicitation. In his capacity as an employee, Key Employee has met
with and will continue to meet with the Intrepid Parties’ current or prospective
customers, suppliers, partners, licensees or other business relations
(collectively, “Business Relations”) on behalf of the Intrepid Parties, and, as
a consequence of using or associating himself with the Intrepid Parties’ name,
goodwill, and professional reputation, Key Employee has been placed in a
position where he can develop personal and professional relationships with the
Intrepid Parties’ current and prospective customers. In addition, during the
course and as a result of Key Employee’s employment, Key Employee has been or
may be provided certain specialized training or know-how. Key Employee
acknowledges that this goodwill and reputation, as well as Key Employee’s
knowledge of Confidential Information and specialized training and know-how,
could be used unfairly in competition against the Intrepid Parties. Accordingly,
in consideration of the employment


7

--------------------------------------------------------------------------------





of Key Employee by the Company and the provision to Key Employee of this
Agreement, Key Employee agrees that during the time period commencing on the
date hereof and terminating on the date that is one (1) year after the Date of
Termination, Key Employee shall not directly or indirectly through another
entity or person (i) induce or attempt to induce any employee of the Intrepid
Parties to leave the employ of the Intrepid Parties, (ii) hire any person who
was employed by the Intrepid Parties at any time during the one-year period
immediately preceding the Date of Termination, or (iii) induce or attempt to
induce any current or prospective Business Relation of the Intrepid Parties
(including, without limitation, any business entity that the Intrepid Parties
have contacted in order to make a proposal to enter into a business
relationship) to withdraw, curtail or cease doing business with the Intrepid
Parties.
c.    Non-Disparagement. Key Employee will refrain from making statements that
criticize, disparage or ridicule the Intrepid Parties (which, for purposes of
this subparagraph, shall include their directors, agents, officers, employees,
members, or assigns) or that are detrimental to the reputation or image of any
Intrepid Party. Key Employee agrees that if Key Employee receives an inquiry
from a third party that seeks to elicit an opinion of Key Employee regarding any
Intrepid Party, Key Employee shall respond by stating that there is no existing
relationship between Key Employee and such Intrepid Party and that Key Employee
is unable to comment further. Such statements (or words to that effect) shall
not constitute a statement that criticizes, disparages or ridicules any Intrepid
Party or that is detrimental to the reputation or image of any Intrepid Party.
Key Employee shall reasonably cooperate with any reasonable requests, from the
Company or a party negotiating with the Company, for information concerning the
Company in connection with any transaction or proposed transaction involving the
Company with respect to which the Board or the CEO requests Key Employee’s
cooperation, and shall, in the course of such cooperation, make no statement and
take no action that could reasonably be viewed as intending to impede or
discourage the transaction or proposed transaction. Key Employee agrees and
acknowledges that the foregoing provisions of this paragraph are reasonably
designed to carry out the purposes of this Agreement, and do not constitute an
unreasonable or overly broad limitation on Key Employee’s speech or action.
d.    Third-Party Beneficiaries. The provisions of this paragraph 7 may be
enforced by any of the Intrepid Parties, and the protections afforded herein
shall inure to each such Intrepid Party as an intended third-party beneficiary.
e.    Severability. To the extent that any provision of this paragraph shall be
determined to be invalid or unenforceable, the invalid or unenforceable portion
of such provision shall be deleted from this Agreement, and the validity and
enforceability of the remainder of such provision and of this paragraph shall be
unaffected. In furtherance of and not in limitation of the foregoing, should the
duration of, or activities covered by the non-solicitation agreement contained
in paragraph 7(b) be determined to be in excess of that which is valid or
enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent, or those activities which may validly or
enforceably be covered. Key Employee acknowledges the uncertainty of the law in
this respect and expressly stipulates that this paragraph shall be construed in
a manner which renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.


8

--------------------------------------------------------------------------------





f.    Injunctive Relief. Key Employee agrees that it would be difficult to
compensate the Intrepid Parties fully for damages for any violation of the
provisions of this paragraph 7. Accordingly, Key Employee specifically agrees
that the Intrepid Parties shall be entitled to temporary and permanent
injunctive relief to enforce the provisions of this paragraph and that such
relief may be granted without the necessity of proving actual damages. This
provision with respect to injunctive relief shall not, however, diminish the
right of the Intrepid Parties to claim and recover damages in addition to
injunctive relief.
8.    Resolution of Disputes. To the extent permitted by applicable law, and
except as provided below, any dispute arising out of this Agreement shall be
submitted to binding arbitration in Denver, Colorado pursuant to the rules of
the American Arbitration Association. In the event any dispute arising out of
this Agreement may not be arbitrated under applicable law (which, for purposes
of this Agreement, shall be deemed to include actions for temporary injunctive
relief to enforce the provisions of paragraph 7 hereof), litigation concerning
such dispute shall be brought and maintained only in the District Court for the
City and County of Denver, Colorado, the County Court for the City and County of
Denver, Colorado, or the U.S. District Court for the District of Colorado. The
prevailing party in any arbitration or litigation concerning this Agreement
shall recover, in addition to any damages or other relief awarded to that party,
the prevailing party’s reasonable costs and attorneys fees.
9.    Successors and Assignment. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and permitted assigns and any
such successor or permitted assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall be limited to any person, firm, corporation, or other
business entity which at any time, whether by purchase, merger, reorganization,
or otherwise, directly or indirectly acquires the stock of the Company or to
which the Company assigns this Agreement by operation of law or otherwise in
connection with any sale of all or substantially all of the assets of the
Company, provided that any successor or permitted assignee promptly assumes in a
writing delivered to Key Employee this Agreement and, in no event, shall any
such succession or assignment release the Company from its obligations
thereunder. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.
10.    409A Savings Clause. The parties intend that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Code Section 409A, and the provisions of this Agreement shall be construed and
administered in accordance with such intent. To the extent such potential
payments or benefits could become subject to Code Section 409A, the parties
shall cooperate to amend this Agreement with the goal of giving Key Employee the
economic benefits described herein in a manner that does not result in such tax
being imposed. If the parties are unable to agree on a mutually acceptable
amendment, the Company may, without Key


9

--------------------------------------------------------------------------------





Employee’s consent and in such manner as it deems appropriate or desirable,
amend or modify this Agreement or delay the payment of any amounts hereunder to
the minimum extent necessary to meet the requirements of Code Section 409A. To
the extent required for compliance with Code Section 409A, if the Key Employee
is a “specified employee” as of the date of the Key Employee’s “separation from
service” (each as defined under Code Section 409A), any non-exempt payment shall
not be made before the date that is six months after the date of “separation
from service.”
11.    Miscellaneous.
a.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.
b.    Amendment. Except as provided in Section 10, above, this Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
c.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given to the other party by hand delivery or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to Key Employee:
To the most recent home address on file with the Company.

If to the Company:
Intrepid Potash, Inc.
Attn: Human Resources
1001 17th Street, Suite 1050
Denver, CO 80202

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
d.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and the remaining provisions shall be enforced to the fullest
extent permitted by law.
e.    Withholding Tax. The Company may withhold from any amounts payable under
this Agreement such federal, state, and local taxes as shall be required to be
withheld pursuant to applicable law or regulation.
f.    No Waiver. Key Employee’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Key Employee or the Company may have under this Agreement shall not be
deemed to be a waiver of any other provision or right of this Agreement.
g.    At-Will Employment. Key Employee and the Company each acknowledge that the
employment of Key Employee by the Company is “at will,” and Key Employee’s


10

--------------------------------------------------------------------------------





employment may be terminated at any time and without notice by either Key
Employee or by the Company for any reason or for no reason.
h.    Other Agreements. This Agreement sets forth the entire understanding of
the parties with regard to the subject matter hereto and the parties agree that
the payments and benefits provided herein shall be the sole change in control
severance benefits to be provided to Key Employee. For avoidance of doubt, Key
Employee understands and agrees (i) that Key Employee shall not be eligible to
participate in the Intrepid Potash, Inc. Change in Control Severance Plan or any
other change in control severance plan of the Company, as in effect from time to
time, and (ii) that the terms of this Agreement shall supersede the terms of any
prior agreement or understanding between the parties concerning the subject
matter hereto.
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below, to be effective as of the Effective Date.


Date:
 
 
 
 
 
[Key Employee Name]
 
 
INTREPID POTASH, INC.
Date:
 
 
By:
 
 
 


Title: _______________________________





11